Citation Nr: 0714910	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-40 278	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a syncopal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1952 to 
September 1953.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2004 rating action that denied service 
connection for a syncopal disorder.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While the veteran had syncopal episodes in service that 
competent medical opinion attributed to a mental disorder, 
post-service medical opinion attributed a single 2004 
syncopal episode to chronic obstructive pulmonary disease, 
and competent, probative medical evidence fails to show a 
current diagnosis of a chronic syncopal disability.


CONCLUSION OF LAW

The criteria for service connection for a syncopal disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A September 2003 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claims, and what was needed to establish entitlement to 
service connection (evidence showing that a disease began in 
or was made worse by his military service).  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get; and 
requested the veteran to furnish any medical records that he 
had that pertained to his claim.  The Board thus finds that 
this letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, a document fully meeting 
the VCAA's notice requirements was furnished to the veteran 
prior to the January 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all available service and 
pertinent post-service medical records.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In October 
2003, the veteran responded to the RO's September 2003 VCAA 
letter and stated that he had no additional medical evidence 
to submit in connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  Although in 
April 2007 the veteran's representative requested that this 
case be remanded to the RO to afford the veteran a VA 
examination that includes a medical opinion as to the 
relationship, if any, of the veteran's inservice symptoms to 
his current disability, the Board finds that such examination 
is not necessary, as the current medical evidence is adequate 
to equitably adjudicate this claim.  As will be discussed 
below, the veteran complained of syncopal episodes in 
service, but competent medical opinion associated these with 
mental problems, and no chronic neurological disability 
manifested by syncopal episodes was found after comprehensive 
evaluations in service.  Moreover, post-service medical 
opinion attributed a single 2004 syncopal episode to chronic 
obstructive pulmonary disease (COPD), a non-service-connected 
disability, and the current competent, probative medical 
evidence fails to show a current diagnosis of a chronic 
syncopal disability.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

The veteran contends that he currently has a chronic syncopal 
disability that is of service origin.

A review of the service medical records discloses that, 
although the veteran complained of syncopal episodes in 
service, competent medical opinion associated these with 
mental problems, and no chronic neurological disability 
manifested by syncopal episodes was found after comprehensive 
evaluations in service.  In July 1953, the veteran gave a 5-
year history of fainting spells that occurred almost entirely 
when he was standing erect, especially in hot weather, or 
when he arose from a sitting to a standing position.  After 
fainting, he fell to the ground and lost partial 
consciousness, and was able to hear what was going on around 
him, but he could not verbally respond or move his muscles 
for several minutes.  There were no convulsions, tongue 
biting, or incontinence.  A physician stated that the 
veteran's fainting symptoms could well be psychological, 
associated with postural hypotension, or a neurological 
disorder, but a July 1953 examination and an 
electroencephalogram were negative for pertinent pathology.  
In August 1953, a board of medical survey noted the veteran's 
spells of passing out, but that physical, neurological, and 
laboratory studies had been within normal limits, and the 
final diagnosis was schizoid personality.

Post service, the RO denied service connection for a 
psychiatric disorder by rating actions of March 1954 and 
October 1980.

Neither has a chronic neurological disability manifested by 
syncopal episodes been diagnosed in the post-service years.  
An October 1953 VA medical record soon after separation from 
service was negative for complaints, findings, or diagnoses 
of any syncopal disorder, and the post-service record is 
thereafter completely negative for reference to syncope until 
VA hospitalization from December 1979 to April 1980, when the 
veteran's inservice fainting spell history was noted, but 
there were no current findings or diagnoses of any syncopal 
disorder.  

VA outpatient and hospital records from 1999 to 2004 show 
treatment and evaluation of the veteran for complaints of 
shortness of breath due to emphysema, and findings of COPD, 
hypertension, coronary heart disease with stable angina, 
possible congestive heart failure, ischemic cardiomyopathy, 
and diabetes mellitus, but are completely negative for 
complaints, findings, or diagnoses of any syncope until 
August 2004, when the veteran complained of a syncopal 
episode while going to his car and coughing violently.  
However, he was noted to be oxygen dependent, and this single 
syncopal episode was medically associated with his COPD, a 
non-service-connected disability.  The post-service record 
does not show that the veteran currently suffers from any 
chronic syncopal disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent evidence does not provide any indicia of the 
chronic disability for which service connection is sought 
(and hence, no evidence of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
the record does not show the current existence of a chronic 
syncopal disability at any time post service, service 
connection is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran's 
assertions are not supported by any competent evidence 
showing the current existence of a chronic syncopal 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  The Board emphasizes that 
medical matters such as diagnosis, causation, and etiology 
are solely within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Hence, the veteran's own assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a syncopal disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a syncopal disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


